Citation Nr: 0917293	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
upper back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the lower extremities.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
frostbite of the upper extremities.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder cancer.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran failed to appear for his 
previously requested Board hearing.  A December 2008 
memorandum shows the RO attempted several times to obtain a 
current address for the Veteran.  The RO called several 
telephone numbers and contacted the VA medical center.  A 
January 2009 email shows the RO obtained the most recent 
address for the Veteran, which was from April 2007.  The 
Veteran has not contacted the RO and provided information on 
his location.  The hearing notice was provided to his last 
known address.  Therefore, the Board finds that all due 
process has been met with respect to the Veteran's hearing 
request.


FINDINGS OF FACT

1.  A left wrist disability was not manifest during service 
and is not related to the Veteran's active service.

2.  Service connection for an upper back condition, frostbite 
to all extremities, bladder cancer, hearing loss, tinnitus, 
and bipolar disorder with depressive disorder was denied in a 
November 1997 RO rating decision.  The Veteran was notified 
of the decision that same month and did not initiate an 
appeal.

3.  Evidence added to the claims file since the November 1997 
rating decision regarding the upper back is cumulative or 
redundant of evidence previously of record, and does not 
relate to an unestablished fact necessary to substantiate the 
claim.

4.  Evidence added to the claims file since the November 1997 
rating decision regarding frostbite of the lower extremities 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.

5.  Evidence added to the claims file since the November 1997 
rating decision regarding frostbite of the upper extremities 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.

6.  Evidence added to the claims file since the November 1997 
rating decision regarding bladder cancer is cumulative or 
redundant of evidence previously of record, and does not 
relate to an unestablished fact necessary to substantiate the 
claim.

7.  Evidence added to the claims file since the November 1997 
rating decision regarding bilateral hearing loss disability 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.

8.  Evidence added to the claims file since the November 1997 
rating decision regarding tinnitus is cumulative or redundant 
of evidence previously of record, and does not relate to an 
unestablished fact necessary to substantiate the claim.

9.  Evidence added to the claims file since the November 1997 
rating decision regarding bipolar disorder with depression is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for an 
upper back disability is not new and material; thus, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for 
frostbite of the lower extremities is not new and material; 
thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

4.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for 
frostbite of the upper extremities is not new and material; 
thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

5.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for bladder 
cancer is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

6.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for 
bilateral hearing loss disability is not new and material; 
thus, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

7.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for 
tinnitus is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

8.  Evidence submitted since the November 1997 rating 
decision wherein the RO denied service connection for bipolar 
disorder with depression is not new and material; thus, the 
claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in December 2004 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate a claim for service connection.  He was also 
informed of the reason for the previous denial of his claims 
and what constituted new and material evidence to reopen 
these claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In March 2006, the RO issued notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, complete notice was provided.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  With regard to his left 
wrist claim, the Veteran has not been afforded an examination 
on the issue decided herein.  Other than the Veteran's claim, 
there is no evidence of record that he has a left wrist 
disability that is related to service.  The Veteran has only 
described a pre-service injury, the service records are 
negative, and the post-service records contain no evidence 
that a current disability is related to service.  As such, an 
examination is not warranted, and the record is adequate to 
decide this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations
 
Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and malignant 
tumors and organic diseases of the nervous system, including 
sensorineural hearing loss, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Left Wrist

The Veteran has brought a claim for a left wrist disability.

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran's service treatment records contain no evidence 
of treatment for a left wrist disability or injury.  The 
entrance examination report shows his upper extremities were 
normal, and the Veteran denied a history of broken bones or 
bone or joint deformity.  A separation examination report is 
not of record.

In January 1997, the Veteran underwent VA examination.  In 
1975 or 1976, the Veteran stated that he smashed his left 
wrist while working on a truck.  He did not seek treatment, 
because he believed it was a sprain.  It was not until many 
years after separation that he underwent x-rays and was told 
he needed a bone graft to his left wrist from an old injury.  
Following examination, the impression was residuals of an 
injury of the left wrist.

A January 1997 VA x-ray report of the left wrist indicates he 
had an old ununited left navicular fracture.  There was 
deformity of the radial styloid, probably due to old trauma.  
There was also post-traumatic degenerative joint disease.

Here, the Veteran's entrance examination shows his upper 
extremities were normal, and there was no indication of a 
left wrist disability at that time.  As such, the presumption 
of soundness attaches to the Veteran's left wrist.

The only evidence that the Veteran's left wrist disability 
existed prior to service is the Veteran's statement during 
his January 1997 VA examination that he injured his wrist in 
1975 or 1976.  As the Veteran did not enter service until 
1978, these dates are prior to service.  The Board finds that 
this statement does not constitute clear and unmistakable 
evidence that the Veteran has a left wrist disability that 
existed prior to service.  In light of the normal finding at 
entrance, the Board finds that a wrist disorder did not exist 
prior to service and that the appellant is an inaccurate 
historian.  As such, the presumption of soundness is not 
applicable.  Rather, this is a traditional service connection 
case.

Based on the record, the Board finds that service connection 
for a left wrist disability is not warranted.  The service 
treatment records contain no evidence of an injury to the 
left wrist during service.  In his only statement regarding 
the origin of his left wrist disability, the Veteran 
indicated that it began in 1975 or 1976.  Furthermore, the 
Veteran raised a number of claims in April 1996, the first 
time he sought VA compensation.  However, he did not raise a 
claim of entitlement to service connection for a left wrist 
disability at this time.  His silence on this particular 
claim, when otherwise affirmatively speaking, constitutes 
negative evidence.  

The Federal Circuit has established that a veteran is 
competent to report the existence of a broken bone.  However, 
competence and credibility are different matters.  His 
assertion that he would break a bone and not seek medical 
care at the time of the event or in proximity to service 
defies belief.  The Veteran has provided no reliable evidence 
showing that his left wrist was injured during service.  
Since there is no reliable evidence relating a left wrist 
injury to service, the Board finds that the evidence 
preponderates against this claim, and it must be denied.


Upper Back, Frostbite, Bilateral Hearing Loss Disability, 
Tinnitus

In a November 1997 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for an 
upper back condition, frostbite of the upper and lower 
extremities, bilateral hearing loss disability, and tinnitus.

The evidence of record at the time of the November 1997 
rating decision included the Veteran's service treatment 
records.  They contain no evidence of treatment for 
frostbite, bilateral hearing loss disability, or tinnitus.  A 
separation examination report is not of record.

When examined for enlistment, the Veteran's pure tone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
5
5
5
10
LEFT
5
5
15
5

A May 1981 service record shows the Veteran complained of 
swollen glands, stomach pain, and lack of appetite.  He had 
pain when he touched his chin to his chest.  He also had a 
skin problem on the back of his neck.  The assessment was 
possible meningitis.

An October 1995 VA psychiatric hospitalization report 
indicated the Veteran reported a history of a lower back 
injury while in service.  He stated that he did not make a 
report while in service.  He also had a history of a fracture 
to the left wrist that healed badly.  He had chronic limited 
range of motion in the left wrist.

An October 1995 VA outpatient record shows the Veteran 
complained of neck and back injury pain.  It was noted he 
incurred a motor vehicle accident in April 1994.  Cervical 
spasm and degenerative joint disease were noted.  The 
assessment was chronic cervical spasm.

A February 1996 VA record shows the Veteran complained of a 
history of chronic back pain.

In a January 1997 written statement, the Veteran indicated 
that, while in service, he was a mechanic and was exposed to 
loud noises.

In January 1997, the Veteran underwent VA examination.  He 
indicated that he began having difficulty with his neck and 
upper back when he was involved in a truck accident while in 
service in 1979.  Since then, he had periodic cervical 
thoracic pains.  He stated that the person driving the truck 
did not want an accident report, so he agreed.  In 1978 or 
1979, the Veteran suffered jungle rot to his feet and 
frostbite to his feet and hands.  In freezing weather, he 
experienced pain and tingling in his toes.  Following 
examination, the impression was cervicalgia, 
thoracospondylodynia, history of frostbite and emergent foot 
bilaterally without significant abnormalities, and history of 
frostbite to the hands without any evidence of objective 
abnormalities.

A January 1997 VA x-ray report of the cervical spine 
indicates there was a straightening of the cervical lordosis 
which could be positional or due to muscle spasm.

In November 1997, the RO denied the Veteran's claims.  The RO 
indicated that there was no record of treatment in service 
for the upper back condition, frostbite to all extremities, 
bladder cancer, hearing loss, or tinnitus.  In addition, 
post-service treatment records did not show compensably 
disabling hearing loss within a year of discharge.

Since the November 1997 RO rating decision, there is no new 
evidence added to the record that relates to the Veteran's 
claims of entitlement to service connection for an upper back 
disability, frostbite of the upper and lower extremities, 
bilateral hearing loss disability, or tinnitus.  The Veteran 
has not provided any additional written statements regarding 
these claimed disabilities, and the VA evidence of record 
shows no treatment for these claimed disabilities.

As there is no new evidence added to the record since the 
November 1997 RO rating decision, the claims of entitlement 
to service connection for an upper back disability, frostbite 
of the lower extremities, frostbite of the upper extremities, 
bilateral hearing loss disability, and tinnitus are not 
reopened.


Bladder Cancer

The evidence of record at the time of the RO's November 1997 
rating decision includes the service treatment records.  The 
Veteran's service records are negative for any complaints 
regarding the bladder or the genitourinary system.  As noted 
above, a separation examination report is not of record.

Private records beginning in January 1995 show the Veteran 
was treated for bladder cancer.  He initially reported a two 
or three month history of hematuria.  He was diagnosed in 
February 1995 and underwent surgery that month.

May 1996 VA records show the Veteran was hospitalized because 
he was found to have recurrent large bladder tumors 
throughout the bladder.

In the November 1997 rating decision, the RO indicated that 
there was no record of treatment in service for bladder 
cancer.  In addition, post-service records did not show 
bladder cancer within one year of discharge.

Evidence added to the claims file since the November 1997 RO 
rating decision includes VA records dated in July, August, 
and September 2004.  In August 2004, the Veteran underwent 
surgery to remove additional tumors of his bladder.

Based on a review of the record, the Board finds that new and 
material evidence has not been added to the record regarding 
the Veteran's claim of entitlement to service connection for 
bladder cancer.  The only evidence added to the claims file 
shows the Veteran continues to receive treatment for his 
bladder cancer, which included undergoing surgery to remove 
additional tumors.  This is cumulative and redundant of the 
evidence already of record prior to the November 1997 RO 
rating decision.  Such evidence shows the Veteran was 
diagnosed with bladder cancer in 1995 and underwent surgery 
to remove tumors.

There is no evidence that has been added to the record that 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim.  In this regard, none of the evidence 
added tends to show bladder cancer was incurred in service or 
was manifest to a compensable degree within one year of 
discharge.  Because the evidence is redundant and cumulative, 
and there is no other added evidence regarding the Veteran's 
claim of entitlement to service connection for bladder 
cancer, the Board concludes that new and material evidence 
with regard to this claim has not been received.  As such, 
the claim is not reopened.


Bipolar Disorder with Depression

The evidence of record at the time of the November 1997 RO 
rating decision includes the Veteran's service treatment 
records.  As noted above, a separation examination report is 
not of record.  An April 1980 entry shows the Veteran was 
referred for psychiatric evaluation.  He requested a transfer 
to another unit because he was not being permitted to work in 
his military occupational specialty.  There was too much 
pressure because he was working in another military 
occupational specialty.  He had no friends in his unit 
because his peers had no goals and used too many drugs.  He 
reported drinking heavily for the last year.  He did not want 
further counseling.  On examination, the Veteran was 
appropriately dressed, his mood was level and the appropriate 
affect, and he was oriented.  Memory was intact.  
Concentration was poor because the Veteran claimed he was 
still feeling the affects of alcohol from the previous night.  
Abstractions were poor.  There was no looseness of 
associations or evidence of hallucinations or delusions.  
Judgment and insight were poor.  There was no homicidal or 
suicidal ideation.  The impression was rule out personality 
disorder.

VA records beginning in October 1995 show the Veteran was 
treated for depression, not otherwise specified.  He was 
hospitalized for two days that month and complained of 
depression for two years and recent suicidal ideation with 
plan but no intent.  He was depressed about being unemployed 
and homeless.  He denied prior psychiatric history or 
evaluation. 

February 1996 VA hospitalization records show the Veteran was 
diagnosed with psychosis not otherwise specified, mood 
disorder not otherwise specified, delusional disorder, and 
personality disorder not otherwise specified.

February and March 1996 VA records show the Veteran was 
hospitalized and diagnosed with bipolar disorder mixed with 
psychotic features.  A diagnosis of rule out personality 
disorder not otherwise specified was also noted.

In January 1997, the Veteran underwent VA examination.  He 
noted that he was demoted two times while in service and 
underwent psychiatric evaluation.  Following evaluation, the 
impression was depression and bipolar.

In the November 1997 rating decision, the RO indicated that 
there was no record of treatment for bipolar disorder or 
depressive disorder in service.  Additionally, there was no 
evidence of a psychosis within a year of separation.

Evidence added to the claims file since the November 1997 
rating decision includes VA outpatient records dated in 
September, October, and November 2004 that show continuing 
treatment for bipolar disorder with depression.

A September 2004 VA record shows the Veteran reported that 
the onset of his mood swings was at age 17 or 18.  He first 
received treatment for this in 1995.

Based on the record, the Board finds that new and material 
evidence has not been received.  Specifically, the Veteran 
indicated in a September 2004 VA records that his symptoms 
began at age 17 or 18.  The record shows the Veteran was age 
17 when he entered service.  However, implicit in the prior 
claim was his belief that a psychiatric disorder was related 
to service.  The fact that he narrowed the timeframe to a two 
year period is not new and material, it is cumulative.  
Implying that the disorder was related to service necessarily 
includes each year that he was in service.  Accordingly, the 
claim is not reopened.  


ORDER

Service connection for a left wrist disability is denied.

The application to reopen the claim of entitlement to service 
connection for an upper back disability is denied.

The application to reopen the claim of entitlement to service 
connection for frostbite of the lower extremities is denied.

The application to reopen the claim of entitlement to service 
connection for frostbite of the upper extremities is denied.

The application to reopen the claim of entitlement to service 
connection for bladder cancer is denied.

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss disability is denied.

The application to reopen the claim of entitlement to service 
connection for tinnitus is denied.

The application to reopen the claim of entitlement to service 
connection for bipolar disorder with depression is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


